DETAILED ACTION
This communication is in response to the claims filed on 10/04/2019.
Application No: 16/593,402.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20070120789 A1) in view of Pommerenke et al. (US 20080088336 A1). 

Regarding claim 1, Lee teaches an inspecting device for a display panel ([0002], Fig. 1, e.g. the present invention relates to a display device and a method for testing the same (i.e. an inspecting device for a display panel). [0007] a plurality of first inspection switching elements respectively connected to the first display signal lines, a plurality of second inspection switching elements respectively connected to the second display signal lines, a first inspection line for transmitting a test signal from the outside to the first inspection switching elements, and a second inspection line for transmitting the test signal to the second inspection switching elements, wherein the first inspection switching elements connected to the first display signal lines included in the same pixel row group are connected to the same first sensor signal output unit, and the second inspection switching elements connected to the second display signal lines included in the same pixel column group are connected to the same second sensor signal output unit. [0012] The display device may further include at least one of third inspection lines being spaced apart from the first display signal lines, the second display signal lines, and the pixels, and transmitting the test signal to the second display signal lines, wherein the third inspection line may include inspection pads for receiving the test signal), comprising:
a plurality of first display signal lines (i.e. a contact comprising first probe pins configured to contact data pads of the display panel), a plurality of second display signal lines (i.e. second probe pins configured to contact common voltage pads of the display panel ) intersecting the first display signal lines, a plurality of pixels connected to one of the first display signal lines and one of the second display signal lines, respectively. [0042] The pixel electrode 191 is connected to the switching element Q, and the common electrode 270 is supplied with a common voltage Vcom and covers an entire surface of the common electrode panel 200 (i.e. second probe pins configured to contact common voltage pads of the display panel). [0031] FIG. 8 is a schematic layout view of an LC panel assembly on which a plurality of inspection switching elements, a plurality of inspection lines, and a plurality of inspection pads (i.e. probe pins coupled to the pads) for inspecting a sensor signal output unit are formed according to an exemplary embodiment of the present invention. [0033] FIG. 10 is an equivalent circuit diagram illustrating a connection (i.e. a contact comprising a probe pin) between the inspection switching elements and the image scanning and image data lines when the concentrations of the pixels and the sensing units are different, in testing the sensor signal output units according to embodiments of the present invention);
a signal generator coupled to the first probe pins, the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second gray level ([0035], e.g. As shown in FIGS. 1 and 3, an LCD according to an exemplary embodiment of the present invention includes a liquid crystal (LC) panel a gray voltage generator 550 coupled to the image data driver 500, a contact determiner 700 coupled to the sensing signal processor 800, and a signal controller 600 for controlling the above-referenced elements. [0060] Referring again to FIGS. 1 and 3, gray voltage generator 550 generates two sets of gray voltages (or reference gray voltages) related to the transmittance of the pixels. The gray voltages in the first set have a positive polarity with respect to the common voltage Vcom, while the gray voltages in the second set have a negative polarity with respect to the common voltage Vcom (i.e. the signal generator configured to generate a first data voltage corresponding to a first gray level and a second data voltage corresponding to a second gray level). [0061] The image scanning driver 400 in FIG. 1 is connected to the image scanning lines G.sub.1-G.sub.n of the panel assembly 300, and synthesizes a first high voltage and a first low voltage to generate the image scanning signals (i.e. a signal generator coupled to the first probe pins) for application to the image scanning lines G.sub.1-G.sub.n.);

a power generator coupled to the second probe pins, the power generator configured to generate a first common voltage and a second common voltage of which its voltage level is different from that of the first common voltage ([0021], e.g. Each of the first sensor signal output units and the second sensor signal output units may include a first reset transistor supplied with a first reset voltage and a first reset control signal, an output transistor connected to the first reset transistor and the first inspection switching element or the second inspection switching element (i.e. a power generator coupled to the second probe pins), and the second reset transistor supplied with a second reset voltage and a second reset control signal and connected to the output common voltage Vcom has a high level and a low level, and swings between the high level and the low level in about 1H).

Lee teaches a display device and a method for testing the same. However, Lee differs from the claimed invention in not specifically and clearly describing a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins. 

However, in the analogous field of endeavor, Pommerenke teaches wherein a defect detector configured to detect a defect of the display panel by removing a contact noise generated due to contact failure of the first probe pins and the second probe pins ([0019], Fig. 1, Fig. 3, Fig. 5, e.g. The optical detector 113 and the fault detection circuit 114 of the EM testing system 100 are designed to detect abnormal fluctuations of the light emitted by the EUT 102 (i.e. a defect detector configured to detect a defect of the display panel ) when EM noise from the probe 104 is applied to a particular testing location of the EUT. [0022] similarly, at the comparator 322, the output signal from the amplifier 318 is compared to a negative reference voltage. If the voltage of the output signal is lower than the negative reference voltage, the comparator 322 outputs a control signal to the D flip flop 328, which is then latched to the logical high signal. Thus, if the output signal from the amplifier 318 is higher than the positive reference voltage or lower than the negative reference voltage, the D flip flop 328 produces a high signal, which indicates that the brightness of the light from the EUT 102 has changed (i.e. by removing a ) and an EUT error has occurred. Otherwise, the D flip flop 328 produces a low signal, which indicates that the brightness of the light from the EUT 102 has not changed and an EUT error has not occurred.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Pommerenke within the method of Lee. The motivation to combine references is that the combined method provides a system and method for testing the EM susceptibility, such as ESD susceptibility, of an electronic flat panel display unit to improve the design of the display unit. Further, system provides that Different types of EM noise can be applied to different testing locations of the electronic display to determine vulnerable areas of the electronic display to the different types of EM noise (See Pommerenke [0004, 0005]). 

Regarding claim 9, Lee in view of Pommerenke teaches all the limitations of claim 1. Lee further teaches wherein the first data voltage is configured to swing between a first voltage level and a second voltage level lower than the first voltage level, the first common voltage is a voltage level between the first voltage level and the second voltage level, and the second common voltage is higher in voltage level than the first voltage level ([0049], The variation of the capacitance of the variable capacitor Cv, varies the voltage Vn (referred to as "a touch voltage") at the point of contact between reference capacitor Cp and variable capacitor Cv. [0050] The touch voltage Vn applied to sensor data line SL is a sensor data signal that indicates whether or not contact is made. At this time, since the reference capacitor Cp has a , the touch voltage Vn is varied within a constant range. Thereby, the sensor data signal is varied within the constant range, and whether contact is made, and if so a contact position, are easily determined (i.e. the first data voltage is configured to swing between a first voltage level and a second voltage level , i.e. generating variable voltage levels). [0087] the common voltage Vcom has a high level and a low level, and swings between the high level and the low level in about 1H).

Regarding claim 10, Lee in view of Pommerenke teaches all the limitations of claim 9. Lee further teaches wherein a difference of the voltage level of the second common voltage and the first voltage level of the first data voltage is greater than or the same as a difference of the first voltage level of the first data voltage and the voltage level of the first common voltage ([0050], The touch voltage Vn applied to sensor data line SL is a sensor data signal that indicates whether or not contact is made. At this time, since the reference capacitor Cp has a predetermined capacitance and the reference voltage applied to the reference capacitor Cp is also fixed, the touch voltage Vn is varied within a constant range (i.e. generating different voltage levels as needed). Thereby, the sensor data signal is varied within the constant range, and whether contact is made, and if so a contact position, are easily determined. [0087] the common voltage Vcom has a high level and a low level, and swings between the high level and the low level in about 1H)).

Regarding claim 11, Lee in view of Pommerenke teaches all the limitations of claim 1. Lee further teaches wherein the display panel is a normal black panel ([0044], e.g. for color display, each pixel PX uniquely represents one of various colors (i.e. a normal black panel)), and 
the first gray level is a maximum gray level value and the second gray level has a gray level value lower than the gray level value of the first gray level ([0060], e.g. Referring again to FIGS. 1 and 3, gray voltage generator 550 generates two sets of gray voltages (or reference gray voltages) related to the transmittance of the pixels. The gray voltages in the first set have a positive polarity with respect to the common voltage Vcom, while the gray voltages in the second set have a negative polarity with respect to the common voltage Vcom. [0061] The image scanning driver 400 in FIG. 1 is connected to the image scanning lines G.sub.1-G.sub.n of the panel assembly 300, and synthesizes a first high voltage and a first low voltage to generate the image scanning signals for application to the image scanning lines G.sub.1-G.sub.n. (i.e. generating variable gray voltage levels as needed)).

Regarding claim 12, Lee in view of Pommerenke teaches all the limitations of claim 1. Lee further teaches wherein the display panel is a normal white panel ([0044], e.g. for color display, each pixel PX uniquely represents one of various colors (i.e. a normal white panel)), and 
the first gray level is a minimum gray level value and the second gray level has a gray level value higher than the gray level value of the first gray level ([0060], e.g. Referring again to FIGS. 1 and 3, gray voltage generator 550 generates two sets of gray voltages (or reference gray voltages) related to the transmittance of the pixels. The gray voltages in the first set have a positive polarity with respect to the common voltage Vcom, while the gray voltages in the second set have a negative polarity with respect to the common voltage Vcom (i.e. generating gray voltage with variable levels)).

 
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowable over prior arts.


 
 					Reasons for allowance
Claims 13-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 13 distinguish features are underlined and summarized below: 
 
An inspecting method for a display panel, the method comprising: 

obtaining a first inspection image by imaging the display panel; 
providing the first data voltage to the data pads through the first probe pins and providing a second common voltage of which its voltage level is different than that of the first common voltage to the common voltage pads through the second probe pins; 
 obtaining a second inspection image by imaging the display panel; 
detecting a position and luminance of a contact noise generated due to a contact failure of the first probe pins and the second probe pins based on the first inspection image and the second inspection image;
generating a compensation data configured to compensate the luminance of the contact noise;
providing a second data voltage corresponding to a second gray level to the data pads through the first probe pins and providing the first common voltage to the common voltage pads through the second probe pins, wherein the second data voltage is generated based on the compensation data;
obtaining a third inspection image by imaging the display panel; and detecting a defect of the display panel based on the third inspection image.

 

Applicant's independent claim 13 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References
The closest combined references of Lee, Pommerenke and KIM teach following:
Lee (US 20070120789 A1) teaches a method of economically manufacturing display devices having a matrix of drivable pixels arranged in rows and columns arranged to be driven by IC drivers, including the steps of including a plurality of sensor signal lines in the display device that are selectively connectable to certain of the pixel rows, a plurality of sensor signal lines selectively connectable to certain of the pixel columns, transmitting test signals to test predetermined ones of the rows and columns of pixels, and connecting pixel driving circuits to those display devices exhibiting uniform pixel brightness in response to the test signals.

Pommerenke (US 20080088336 A1) teaches a system and method for testing the electromagnetic (EM) susceptibility of an electronic display unit monitors the light emitted from the electronic display unit as EM noise is applied at a particular testing location of the electronic display unit. An error in the electronic display unit caused by the EM noise is detected using an electrical signal generated in response to the light from the electronic display unit.

KIM (US 20170064297 A1) teaches an array test device for a display panel includes a stage on which the display panel including a plurality of pixel circuits is disposed, a contact unit including a plurality of probe pins, an adjustment unit which adjusts the contact unit such that the probe pins contact a plurality of pads of the display panel, and a testing unit which applies an array test signal to the pixel circuits of the display panel through the probe pins and the pads, receives a test result signal from the pixel circuits through the pads and the probe pins, generates waveform information representing a waveform of the test result signal, and determines whether the pixel circuits are defective based on the waveform information.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
detecting a position and luminance of a contact noise generated due to a contact failure of the first probe pins and the second probe pins based on the first inspection image and the second inspection image;
generating a compensation data configured to compensate the luminance of the contact noise;
providing a second data voltage corresponding to a second gray level to the data pads through the first probe pins and providing the first common voltage to the common voltage pads through the second probe pins, wherein the second data voltage is generated based on the compensation data;
obtaining a third inspection image by imaging the display panel; and detecting a defect of the display panel based on the third inspection image.


Lee teaches a method of economically manufacturing display devices having a matrix of drivable pixels. However Lee failed to teaches one or more limitations including,
detecting a position and luminance of a contact noise generated due to a contact failure of the first probe pins and the second probe pins based on the first inspection image and the second inspection image;
generating a compensation data configured to compensate the luminance of the contact noise;
providing a second data voltage corresponding to a second gray level to the data pads through the first probe pins and providing the first common voltage to the common voltage pads through the second probe pins, wherein the second data voltage is generated based on the compensation data;
obtaining a third inspection image by imaging the display panel; and detecting a defect of the display panel based on the third inspection image.

	Pommerenke and KIM alone or combined failed to cure the deficiency of Lee.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a display panel and an inspecting method for a display panel utilizing the same. Further, when a display device is manufactured, various inspections are conducted to detect defects in the products. The Here, contact noise may be generated due to contact (e.g., contact failure) of the probes and/or the like, so that the defect of the display panel may not be accurately detected. The present invention cures the above described problems.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

Kitamura; Tadashi et al. (US 20100303334 A1) - PATTERN INSPECTION APPARATUS AND METHOD.
Talbot; Christopher G. et al. (US 7253645 B2) - Detection of defects in patterned substrates.
KIM; Joon-Geol et al. (US 20170064297 A1) - ARRAY TEST DEVICE AND ARRAY TEST METHOD FOR DISPLAY PANEL.
Yamada; Keizo et al. (US 7385195 B2) - Semiconductor device tester.
Hatanaka; Hiroaki et al. (US 20090105967 A1) - DEFECT INSPECTION APPARATUS AND DEFECT INSPECTION METHOD.
Chhibber, Rajeshwar et al. (US 20040207836 A1) - High dynamic range optical inspection system and method.
Johnston; Benjamin M. et al. (US 7602199 B2) - Mini-prober for TFT-LCD testing.
Lee; Chang Hee et al. (US 20150097592 A1) - DIRECT TESTING FOR PERIPHERAL CIRCUITS IN FLAT PANEL DEVICES.
Jun; Jin-Kook et al. (US 20100177313 A1) - INSPECTING METHOD USING AN ELECTRO OPTICAL DETECTOR.
 BANG SANG YEON et al. (KR 100449515 B1) - PANEL TEST APPARATUS OF LIQUID CRYSTAL DISPLAY, ESPECIALLY MOVING PROBE UNIT UP AND DOWN USING AIR CYLINDER.
YOSHIMURA, TETSUO et al. (JP 09061458 A) - INSPECTING APPARATUS FOR LIQUID CRYSTAL DISPLAY PANEL.
LEE WON KYU et al. (KR 101601903 B1) - PROBE TEST APPARATUS FOR FLAT PANNEL DISPLAY.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645